Citation Nr: 1120290	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-02 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an effective date prior to June 21, 2006, for the award of service connection for right hip degenerative joint disease (DJD), status post total hip replacement (hereinafter "right hip DJD").  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO that granted service connection for right hip DJD and assigned a 50 percent evaluation, effective on June 21, 2006.  



FINDINGS OF FACT

1.  The Veteran served on active duty from August 1978 until his discharge in February 1983.

2.  The Veteran did not file a claim of service connection for right hip DJD within one year of discharge from service or for many years thereafter.  

3.  The Veteran filed his original claim of service on June 21, 2006, and no informal or formal claim for benefits was received prior to that date.  



CONCLUSION OF LAW

An effective date earlier than June 21, 2006, the date of the original claim, for the grant of service connection for right hip DJD is not assignable under the law.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.109, 3.157, 3.159, 3.400 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim of service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's claim on appeal arises from his disagreement with the effective date assigned following the grant of service connection.  Thus, additional notice is not required.  Id.  

However, the Board would note that in June 2006 and December 2007 letters, dated prior to the decision on appeal, VA complied with notification responsibilities in regards to the Veteran's claim for service connection.  

These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim for the hip and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.

Additionally, the RO sent the Veteran a letter in June 2008, which notified the Veteran of the evidence necessary to support a claim for the earlier effective date sought in the instant appeal.  Thereafter, the claim was readjudicated in the November 2008 statement of the case (SOC).

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA and private medical records, and records from the Social Security Administration.  The Veteran has not identified any other evidence which has not been obtained.

The additional evidence was added to the claims folder after the November 2008 SOC was issued; however, a remand for preparation of a Supplemental Statement of the Case is not necessary as it is not pertinent to the claim.  38 C.F.R. § 19.31.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such defect is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran contends that an effective date earlier than June 21, 2006, for the grant of service connection for right hip DJD is warranted in this case.  Specifically, he asserts that the grant should be effective as early as May 23, 2005, when the right total hip replacement was performed.  See Representative letter dated March 29, 2011.  

When an original claim is received within one year after separation from service, disability compensation is awarded for direct service connection on the day following separation from active service or date entitlement arose; otherwise, the effective date of service connection is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110: 38 C.F.R. § 3.400(b)(2).  

While the Veteran has argued that the effective date for the grant of service connection should be as early as 2005, the date is inconsistent with the regulations concerning effective dates for award of compensation.  

In the instant case, the Veteran served on active duty from August 1978 to February 1983.  

The Veteran filed his original claim for service connection for right hip DJD on June 21, 2006, over two decades later.  See VA Form 21-4138, Statement in Support of Claim.  

The Veteran has been awarded service connection for right hip DJD effective beginning on June 21, 2006.  This was the date of his original claim and there is no legal basis for awarding an effective date for service connection prior to the date of the claim.  38 U.S.C.A. § 5110: 38 C.F.R. § 3.400(b)(2).  

The record does not contain evidence of the Veteran having filed a claim for right hip DJD prior to June 21, 2006.  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  

The law generally requires VA to give a sympathetic reading to the Veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Robertson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  

Nevertheless, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155 (a) (2009) (stating that an informal claim must identify the benefit sought); 38 C.F.R. § 3.1(p) (2009) (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").  

In the instant case, the Veteran does not contend, nor does the record support a finding, that he filed either a formal or informal claim prior to June 21, 2006.  

In fact, while the right total hip replacement was performed by private providers in May 2005, there was no competent evidence of record showing a relationship between the right hip DJD and service-connected cervical spine fracture until after the claim was filed.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A disability which is proximately due to or the result of a service-connected disease or injury shall also be service-connected.  38 C.F.R. § 3.310.

A June 2007 letter from Dr. FV revealed the cervical spine injuries the Veteran sustained in service, markedly altered his gait and led the Veteran to have premature osteoarthritis of the both hips and the total hip replacement.  

After VA examination in February 2008, the examiner opined the Veteran's right hip DJD and total hip replacement was more likely than not secondary to his cervical injury by reason of a markedly abnormal gait and spasticity since the cervical spinal cord injury.

Thus, the requirements for establishing service connection on a secondary causation basis were not met until after the date of claim, when the nexus opinions were obtained.  38 C.F.R. §§ 3.303, 3.10.  

As noted previously, since the original claim was not received within one year after separation from service, disability compensation is awarded effective the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110: 38 C.F.R. § 3.400(b)(2)(emphasis added).  The RO awarded service connection effective the date of claim, which is earlier than the date entitlement arose.  

The Veteran does not satisfy the threshold legal eligibility requirements for an earlier effective date sought in this appeal.  

Entitlement to an effective date earlier than June 21, 2006, for the grant of service connection for right hip DJD is precluded as a matter of law.   See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010); see also Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim should be denied due to a lack of legal merit).  


ORDER

The claim for an effective date prior to June 21, 2006, for the award of service connection for right hip DJD is denied by law.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals




Department of Veterans Affairs


